 

Exhibit 10.1

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”), dated September 24, 2020 (the
“Effective Date”), is made and entered into by and between Tauriga Sciences,
Inc., a Delaware corporation, with an address of 555 Madison Avenue, 5th Floor,
New York, NY 10022 (“Licensee”), and Think Big, LLC, a Delaware limited
liability company, with an address of 1920 Hillhurst Avenue, #120, Los Angeles,
CA 90027 (“Licensor”). Licensee and Licensor may hereinafter be referred to,
collectively, as the “Parties” or, individually, as a “Party.”

 

A. Licensor has developed and owns certain Licensed IP (as defined below) as set
forth in Schedule A;

 

B. Licensee is in the business of manufacturing, processing, distributing and
selling industrial hemp-derived Cannabidiol (“CBD”) and Cannabigerol (“CBG”)
infused products (the “Business”);

 

C. Licensee desires to use the Licensed IP to manufacture, process and sell
Licensed Products (as defined below) in the Territory (as defined below) under
an exclusive license, and Licensor desires to license the Licensed IP to
Licensee, subject to the terms and conditions set forth herein; and

 

D. The Parties mutually desire to work together and collaborate in the marketing
and promotion of the Licensed Products in the Territory, subject to the terms
and conditions set forth herein.

 

Initials:       Licensee     Licensor

 

Page 1 of 26

 



 

NOW THEREFORE, the Parties, for good and valuable consideration, the sufficiency
of which is hereby acknowledged, agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section I.1 Definitions. The following terms, as used herein, have the meanings
specified or referred to in this Article I. In addition, terms which are
capitalized and defined elsewhere in this Agreement shall have the meaning given
to them where they are so defined.

 

“Applicable Law” means the Farm Bill (as defined below), Import and Export
Control Laws (as defined below), and any statute, law, ordinance, regulation,
rule, code, order, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any Governmental Agency (as defined below), and
any additional, amended, supplemental or replacement laws or regulations in the
States of California and New York, or the applicable local jurisdiction.

 

“Affiliate” of a person means any other person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such person. The term “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Authorized Channels” means the channels in the Territory set forth in Schedule
D, as mutually amended in writing by the Parties from time to time.

 

“Colors” means the colors or combination of colors for the Packaging Materials
listed in Schedule B, as mutually amended in writing by the Parties from time to
time.

 

Page 2 of 26

 

 

“Confidential Information” means information (a) identified by the disclosing
Party as confidential, or (b) is reasonably understood by the receiving Party to
be confidential, and includes, but is not limited to, all information not
generally known to the public, in spoken, printed, electronic or any other form
or medium, relating directly or indirectly to a Party’s business processes,
owners, financial interest holders, controlling persons, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
work-in-process, databases, manuals, records, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, marketing information, pricing
information, design information, payroll information, personnel information,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, market studies, sales information, revenue, costs, formulae, product
plans, designs, styles, models, ideas, specifications, customer information,
customer lists, client information, client lists, manufacturing information,
distributor lists, buyer lists, Intellectual Property, Improvements and both the
existence and the terms of this Agreement. Licensor’s Confidential Information
expressly includes, without limitation, the Licensed IP and any information not
generally known to the public about the personal lives of Christopher Wallace
(aka “The Notorious B.I.G.” or “Biggie Smalls”), C.J. Wallace, Willie Mack
and/or their respective family members (including, by way of example and not
limitation, the business activities, personal activities, views, conduct,
lifestyles, preferences, and background of any of them, the friends and
associates of any of them), and those persons with whom any of them do business
or have dealings.

 

“Farm Bill” means the 2014 Farm Bill and/or the 2018 Farm Bill, as applicable,
including the regulations promulgated thereunder, as may be amended.

 

“Flavors” means the flavors for the Licensed Products listed in Schedule B, as
mutually amended in writing by the Parties from time to time.

 

“Governmental Agency” shall mean: (a) nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); (d) multinational organization or body; (e) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or (f) official of any of the foregoing.

 

“Import and Export Laws” means (i) all Applicable Laws of the United States
relating to economic sanctions, trade embargoes, exports and imports, and
similar matters, including the U.S. Export Administration Regulations and the
U.S. International Traffic in Arms Regulations, and (ii) all other Applicable
Laws in any foreign countries in which the Business is being, or has been,
conducted.

 

Page 3 of 26

 

 

“Improvement” means any addition, alteration, change, development, derivative,
enhancement, add-on, plug in or any modification to Intellectual Property.

 

“Intellectual Property” includes the following:

 

(a)Work product, including without limitation, test results, databases and
notebook entries developed or made as a result of the performance of the
Agreement (“Data”);

 

(b)Any art or process, method, machine, manufacture, design, formulation, or
composition of matter, or any new and useful improvement thereof, or any variety
of plant, which is or may be patentable under the patent laws of the United
States (“Inventions”);

 

(c)Standard operating procedures, formulation, recipes, technical information,
blue prints, production technology, packaging methodologies, information,
distribution and sales networks and skills (“Know-How”);

 

(d)Brands, trademarks, logos, slogans, trade dress and service marks, whether
registered or unregistered (“Trademarks”);

 

(e)Any information whatsoever that derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy and/or which qualifies as a
trade secret within the meaning of the Uniform Trade Secrets Act (“Trade
Secret”);

 

Page 4 of 26

 

 

(f)Original works of authorship fixed in a tangible medium of expression under
the copyright laws of the United States (“Works”).

 

“Licensed IP” means, individually and collectively, (a) Licensor’s claim of free
and clear common law trademark ownership rights and title to the “Frank White”
brand name and certain related intellectual property, any other trademarks,
service marks, copyrights, information and/or marketing materials related to the
“Frank White” brand name, marks including, without limitation, those names and
marks set forth in Schedule A hereto (the “Frank White Marks”), and any
variations thereof; (b) all trademark applications and registrations owned or
controlled by Licensor and listed on Schedule A (as may be amended from time to
time by Licensor) and all Intellectual Property derived from such Licensor
Trademarks, together with any and all Improvements thereto, and any Licensor
Trademarks applied for or registered therefrom; (c) with respect to all other
Intellectual Property, all Know-How, Trademarks, Trade Secrets and Works that
are specifically provided by Licensor to Licensee, pursuant to the terms of this
Agreement, to enable the manufacturing, marketing, distribution, use and/or sale
of the Licensed Products, together with any and all Improvements thereto; (d)
all Packaging Materials (as defined below), together with any and all
Improvements thereto; (e) all Marketing Materials (as defined below), together
with any and all Improvements thereto (d) all derivative works involving the
Licensed IP, together with any and all Improvements thereto.

 

“Licensed Products” means the industrial hemp-based CBD and/or CBG infused goods
described in Schedule B branded with the Licensed IP.

 

“Marketing Materials” means the displays, advertisements and promotional
materials used or developed by Licensor and/or Licensee during the Term of this
Agreement in connection with Licensee’s promotion and sale of the Licensed
Products.

 

“Net Sales” means the actual gross amounts received by or on behalf of Licensee
for the sale of the Licensed Products minus the costs of the following: the
addition of the Frank White Marks on the subject products, commissions, returns,
refunds, adjustments, chargebacks, discounts, retail programs costs, taxes,
duties, credit card fees, merchant charges, e-commerce fees, insurance, and
shipping and handling.

 

“Packaging Materials” means any packaging and materials bearing the Frank White
Marks identified on Schedule A.

 

“Territory” means (i) all states in the United States where the sale of the
Licensed Products is permitted by applicable state and local law, and (ii) any
foreign countries where the distribution and sale of the Licensed Products would
be permitted by Applicable Law, including Import and Export Laws.

 

Page 5 of 26

 

 

ARTICLE II.

 

EXCLUSIVE LICENSE; OWNERSHIP OF LICENSED IP

 

Section II.1 License Grant. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive license (“License”)
to use the Licensed IP to manufacture, package, label, market, sell and
distribute the Licensed Products solely in the Territory via the Authorized
Channels. Notwithstanding the foregoing, Licensor may license the Licensed IP to
commercialize any other products or product lines that are not substantially
similar to the Licensed Products. For the purposes of clarity, and by way of
example only, Licensor may grant a license to a third party to use the Licensed
IP to manufacture, package or sell “Frank White” branded cannabis products
because the Parties acknowledge and agree that cannabis products are not
substantially similar to the hemp-based Licensed Products contemplated herein.
No rights are conveyed or licensed to Licensee for any activities or conduct
occurring directly or indirectly outside the Territory.

 

Section II.2 Terms of Use; Ownership of Licensed IP.

 

(2.a) Licensor owns all right, title, goodwill, and interest in and to the
Licensed IP. The Parties agree that the Licensed IP shall remain exclusive to
Licensor and will not be offered by Licensee to any third party, or utilized by
Licensee for its own benefit in any way or form, except as expressly provided in
this Agreement and in accordance with Applicable Law.

 

(2.b) Licensee acknowledges Licensor’s sole ownership of and exclusive right,
title and interest in and to any intellectual property rights related to the
Licensed IP provided to Licensee under this Agreement, including all goodwill
associated therewith and all rights relating thereto.

 

(2.c) Licensee shall sign all documents reasonably necessary to perfect the
rights of Licensor in such Licensed IP upon reasonable request of Licensor.
Licensee agrees and acknowledges that it shall not attempt to procure any
intellectual property rights from the Licensed IP, and that any improvements or
derivatives derived by Licensee from the Licensed IP and/or the Licensed
Products shall inure to the benefit of Licensor and be the sole property of
Licensor.

 

(2.d) Licensee agrees and acknowledges that it shall not reverse engineer any
Licensed IP.

 

(2.e) Licensee warrants and agrees that it shall take no steps, nor shall it
interfere, with any attempts by Licensor to protect any rights, intangible or
otherwise, in any Licensed IP with any governmental or quasi-governmental
authority.

 

Page 6 of 26

 

 

(2.f) Licensee warrants and agrees that it shall take no steps to assert any
claim against Licensor, or any third party, in any ownership rights or other
intellectual property rights, in the Licensed IP or any Improvements or
derivatives thereof. Licensee acknowledges and agrees that it shall not at any
time adopt or use, without Licensor’s prior written consent, any name or
branding that is similar to or likely to be confused with the Frank White Marks,
nor shall it attempt to register or own any certificates of registration for any
name or marks similar to the Frank White Marks.

 

(2.g) Nothing contained herein shall be construed as an assignment or grant to
Licensee of any title or ownership interest in or to the Licensed IP. All rights
in the Licensed IP not expressly granted to Licensee under this Agreement are
expressly reserved by Licensor for itself or its Affiliates. This Agreement
confers no license or rights by implication, estoppel, or otherwise under any
Intellectual Property connected to this Agreement.

 

(2.h) Licensee shall not create any derivative works involving the Licensed IP
(“Derivative Works”), without the prior written consent of Licensor, which
consent may be withheld in Licensor’s sole and absolute discretion. In the event
that any Party creates any Derivative Works, Licensee acknowledges and agrees
that such Derivative Works shall be the sole property of Licensor from the date
of creation, and Licensee hereby irrevocably assigns, transfers and conveys all
of its rights, title and interest in and to these Derivative Works, and any part
thereof. To the extent that this assignment cannot be made at present, Licensee
agrees to assign to Licensor all of its right title, title and interest in and
to these Derivative Works, and any part thereof.

 

(2.i) All advertising, artwork, designs, Packaging Materials, Marketing
Materials and Derivative Works, or any reproduction thereof, shall,
notwithstanding their invention or use by Licensee, be and remain the property
of Licensor; provided, however that such items shall become part of the Licensed
IP, and Licensee shall be entitled to use them to the extent permitted by this
Agreement.

 

(2.j) The Licensed IP and any goodwill derived from the use by Licensee of the
Licensed IP inure to the benefit and are the sole and exclusive property of
Licensor.

 

Page 7 of 26

 

 

(2.k) Licensee may not execute any agreement, contract, registration or any
document that indicates or implies that it owns or has an ownership interest in
the Licensed IP. Licensee shall not dispute or challenge, or assist any person,
entity or organization in disputing or challenging Licensor’s rights in and to
the Licensed IP. Licensee will promptly notify Licensor in writing of any
infringement of or challenges to the Licensed IP which come to Licensee’s
attention. Licensee shall not, on its own, cause or support, directly or
indirectly, a third party, other than Licensor or Licensor’s authorized agents,
to file any application or seek registration of Licensor trademarks, alone or in
combination with other words and/or symbols, or any similar mark anywhere in the
world. Licensee shall not grant or attempt to grant a security interest in, or
otherwise encumber, the Licensed IP or record any such security interest or
encumbrance against any application or registration regarding the Licensor
trademarks in the United States Patent and Trademark Office or elsewhere in the
world.

 

(2.l) Licensor does not grant to Licensee, and nothing in this Agreement shall
be construed as granting to Licensee, the right to license, sublicense or
authorize authors to use the Licensed IP or the Licensed Developments. The
License granted under this Agreement may not be assigned, pledged, encumbered or
otherwise transferred by Licensee, voluntarily or involuntarily, by operation of
law or otherwise, without Licensor’s prior written consent, and any attempt to
do so will immediately void the License granted under this Agreement.

 

Section II.3 Specifications.

 

(1.a) Licensee acknowledges and is familiar with the high standards, quality,
style and image of Licensor and Licensee shall ensure that the Licensed Products
and its use of the Licensed IP conform to the quality control standards of
Licensor. Licensee shall not use the Licensed IP on or in association with any
product, device or service other than the Licensed Products without the express
written consent of Licensor.

 

(1.b) All of the Licensed Products shall be Kosher certified, Halal certified,
vegan formulated and sourced from industrial hemp grown in compliance with
Applicable Law.

 

(1.c) Licensee shall not use the Frank White Marks in connection with any
products other than the Licensed Products listed on Schedule B of this Agreement
without the prior written consent of Licensor.

 

(1.d) Licensee shall use best commercial efforts to ensure that sufficient time
and resources are allocated to accommodate the production, marketing and sale of
the Licensed Products in accordance with the terms of this Agreement.

 

(1.e) Licensee shall ensure that all finished Licensed Products pass the most
stringent level of hemp testing available and that such testing is performed by
an independent and properly licensed testing laboratory in compliance with
Applicable Law.

 

(1.f) Licensee shall not make any warranties, express or implied, concerning any
Licensed Product on behalf of Licensor.

 

Page 8 of 26

 

 

Section II.4 Compliance with Applicable Law.

 

(1.a) All manufacturing, packaging, testing, labeling, storage, sale,
distribution, and marketing of the Licensed Products and all other actions or
inactions pursuant to this Agreement by Licensee shall at all times be in strict
compliance with Applicable Law.

 

(1.b) Licensee shall be solely responsible for identifying the appropriate
geographical areas for the Territory.

 

(1.c) Notwithstanding any provision in this Agreement to the contrary, Licensor
shall never take possession of or title to any hemp compounds, biomass, or any
other raw material or elements derived from any hemp plant or plants, to be used
in the production and/or manufacture of the Licensed Products.

 

Page 9 of 26

 

 

ARTICLE III.

 

EXCLUSIVE FLAVORS; PRODUCT SALES; OBLIGATIONS;

 

PACKAGING AND LABELING.

 

Section III.1 Exclusive Flavors and Colors. The Parties acknowledge and agree
that, during the Term, any Flavors and Colors set forth in Schedule B shall be
exclusive to the Licensed Products and will not be offered by Licensee for use
or sale to any other hemp or cannabis brands or businesses in the Territory, or
utilized by Licensee for its own benefit in any way or form, except as expressly
provided in this Agreement. s

 

Section III.2 Product Prices. Prior to the distribution or sale of the Licensed
Products, the Parties shall mutually agree in writing upon the wholesale or
advertised prices for the Licensed Products (the “Prices”).

 

Section III.3 Authorized Channels.

 

(1.a) Licensee shall not sell, offer, to sell or advertise the Licensed Products
outside of the Authorized Channels. Licensee acknowledges that the License
extends only to the Authorized Channels specified herein and Licensee agrees
that it will not solicit, make, or authorize any use, direct or indirect, of the
Licensed Products outside the Authorized Channels without Licensor’s specific
written approval and it will not knowingly sell or distribute the Licensed
Products to persons or entities (herein “customers”) who intend or are likely to
resell the Licensed Products outside of the Authorized Channels. Licensee shall
advise all customers of the obligation to sell the Licensed Products only within
the Authorized Channels. If Licensee becomes aware that Licensed Products are
being sold, offered for sale or advertised outside of the Authorized Channels,
Licensee shall promptly inform Licensor of the relevant information concerning
same. Additionally, upon request of Licensor, Licensee shall promptly inform
Licensor of information concerning sales of Licensed Products outside the
Authorized Channels to the extent that Licensee has or can obtain such
information. To the fullest extent permitted by Applicable Law, Licensor shall
have no liability whatsoever for any claims or injuries arising from the sales
of Licensed Products made outside the Territory and/or Authorized Channels. This
Section 3.03(a) shall survive the expiration or termination of this Agreement.

 

(1.b) The Parties acknowledge and agree that any Licensed Products distributed
to Authorized Channels which were introduced by Licensor to Licensee shall be
distributed by Licensee to such Authorized Channels pursuant to pricing and
payment terms and conditions as mutually agreed upon by the Parties.

 

Page 10 of 26

 

 

Section III.4 Licensee’s Obligations.

 

(a) Marketing and Promotion. During the Term, Licensee shall use commercially
reasonable efforts to further the promotion, marketing, and sale of the Licensed
Products to Authorized Channels in the Territory.

 

(b) Compliance with Quality Standards. Licensee shall manufacture the Licensed
Products in compliance with Licensor’s quality standards and make no changes to
any of Licensor’s branding, packaging, or marketing, unless such changes are
approved in writing by Licensor or otherwise required by Applicable Law;

 

(c) Raw Materials and Ingredients. Licensee shall source and obtain all hemp
biomass, raw materials and any other ingredients required for the manufacturing
of the Licensed Products in accordance with Applicable Law;

 

(1.g) Approvals of Packaging Materials and Marketing Materials. Licensee shall
obtain Licensor’s prior written approval for all Packaging Materials and
Marketing Materials bearing the Frank White Marks, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
the Parties acknowledge and agree that Licensee shall be solely responsible for
reviewing the Packaging Materials and Marketing Materials for compliance with
Applicable Law. Licensee shall not sell or resell the Packaging Materials or
Marketing Materials except as used in connection with the Licensed Products as
authorized in this Agreement, without the prior written consent of the Licensor.

 

(d) Distribution, Sales and Customer Service. Licensor shall manage and oversee
all distribution, Authorized Channels accounts, pricing, terms and conditions,
and customer service for the Licensed Products; and

 

(e) Forecasts. By the 15th day of each calendar month during the Term, Licensee
shall furnish Licensor with a good faith rolling ninety (90) day forecast of
purchase orders for the Licensed Products (the “Forecasts”). Licensee will use
its commercially reasonable efforts to maintain sufficient inventory of the
Licensed Products to meet Licensee’s likely needs based on such Forecasts and
each customer’s historical purchase history from Licensee.

 

Section III.5 Licensor’s Obligations.

 

(e.a) Marketing and Promotion. During the Term, Licensor shall collaborate with
Licensee and provide those certain marketing and promotional services outlined
in Schedule E (the “Licensor Services”). Licensor’s obligations to further the
sale of the Licensed Products and perform the Licensor Services shall be
strictly limited to promotion and marketing of the Licensed Products and any
other products bearing the Frank White Marks. All costs associated with the
Licensor Services shall be borne solely by Licensor. Notwithstanding anything to
the contrary herein, Licensor shall not engage in any industrial hemp activity
with respect to the Licensed Products and such activity shall only be carried
out by Licensee.

 

Page 11 of 26

 

 

Section III.6 Labeling and Packaging of Products. Licensee shall only package
the Licensed Products in the Packaging Materials approved by Licensor.
Notwithstanding the foregoing, Licensee shall be solely responsible for
complying with Applicable Law and the following packaging and labeling
requirements:

 

(a.a) Tamper Seal. Attaching a tamper evident label to every Licensed Product
(“Tamper Seal”) in accordance with Applicable Law. If the Licensed Products have
multiple layers of packaging, the Tamper Seal can be attached to either outer or
inner layer of packaging.

 

(a.b) Compliance Label. Attaching a compliance label to the outer packaging
layer of the Licensed Products, which shall include a QR code (a “QR Code”), the
cannabinoid content, Licensee’s legal name and phone number or website, the date
of packaging, and a list of all ingredients, allergens, expiration or use by
date (if applicable) (the “Compliance Label”).

 

(a.c) Co-Branding. To the extent allowed by Applicable Law, all Packaging
Materials for the Licensed Products shall include both Licensee’s Marks and the
Frank White Marks, each of which shall be of similar size and prominence to each
other to the fullest extent practicable.

 

ARTICLE IV.

 

ROYALTY; QUARTERLY MARKETING FEE; STATEMENTS

 

Section IV.1 Royalty. In consideration of the License, Licensee shall pay to
Licensor the royalties specified in Schedule C (the “Royalties,” and singularly,
a “Royalty”) based on Net Sales.

 

Section IV.2 Royalty Payments. On or before the 15th day of each calendar month,
Licensee shall remit to Licensor all Royalties earned during the immediately
preceding calendar month.

 

Section IV.3 Royalty Statement. With each Royalty payment, Licensee shall submit
or cause to be submitted to Licensor a statement in writing, certified to be
true and correct by an officer of Licensee that includes all information
relevant to the calculation of the applicable Royalty, including:

 

(3.a) the period for which the Royalty was calculated;

 

(3.b) the number, description, aggregate invoiced prices, and revenue of all
Cannabis Flower sold during the applicable period;

 

Page 12 of 26

 



 

(3.c) the number of Licensed Products sold or distributed from all sources
during the applicable period;

 

(3.d) a clear computation of the Royalty; and

 

(3.e) any other details Licensor may reasonably require.

 

Section IV.4 Marketing Fee. In consideration of the Licensor Services, Licensee
shall pay to Licensor, in addition to all Royalties payable hereunder, the
quarterly fee set forth in Schedule E (the “Marketing Fees,” and singularly, a
“Marketing Fee”).

 

Section IV.5 Marketing Fee Payments. The initial Marketing Fee shall be remitted
to Licensor within ten (10) business days of the Effective Date. The subsequent
Marketing Fees shall be payable to Licensor every ninety (90) calendar days
thereafter.

 

Section IV.6 Late Payments. In the event that a payment required pursuant to
this Article IV is not received by Licensor when due, Licensee shall pay to
Licensor interest on such unpaid amount at a rate equal to interest and charges
at the lower of the then current prime lending rate as published by The Wall
Street Journal, Eastern U.S. Edition plus two (2%) percentage points or the
maximum rate of interest allowed by Applicable Law on the total overdue
undisputed amount, and if it becomes necessary for Licensor to undertake legal
action to collect said amount, Licensee shall pay reasonable, documented legal
fees and costs incurred by Licensor in connection therewith. The payment of such
interest shall not limit Licensor from exercising any other rights it may have
as a consequence of the lateness of any payment.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

Section V.1 Licensor’s Representations and Warranties to Licensee. Licensor
represents and warrants that:

 

(1.a) Licensor has the full right and authority to enter into this Agreement and
to grant the License;

 

Page 13 of 26

 



 

(1.b)        Licensor owns all legal rights, title and interest in the Licensed
IP;

 

(1.c) The License granted hereunder: (i) does not infringe upon or violate the
rights of any third parties; (ii) Licensor has no agreements with any third
party or any commitments or obligations which conflict in any way with its
obligations under this Agreement, (iii) no claim by any third party contesting
the validity, enforceability, use or ownership of any of the Licensed IP has
been made against Licensor or, to the present knowledge of Licensor, is
threatened, and (iv) Licensor has not received any notice of, nor to the present
knowledge of Licensor, are there any facts which indicate to Licensor a
likelihood of any infringement by, or conflict with, any third party with
respect to the Licensed IP.

 

Section V.2 Licensee’s Representations and Warranties to Licensor. Licensee
represents and warrants that:

 

(2.a) Licensee has the full right and authority to enter into this Agreement and
to receive the grant of the License;

 

(2.b) Licensee shall ensure that any Licensed Products and any other products
sold under this Agreement or in connection with the Licensed IP will comply with
all Applicable Law and Licensor’s quality control standards;

 

(2.c) Licensee has all permits, licenses, authorizations and any other similar
approvals advisable or necessary for the conduct of its business, and Licensee
is not in default in any material respect under any of such permits, licenses,
authorizations or other similar approvals;

 

(2.d) Licensee has implemented, maintained and complied in all material respects
with internal compliance oversight procedures designed to detect and prevent
violations of any Applicable Laws relevant to the industrial hemp industry;

 

(2.e) Licensee has no agreements with any third party or any commitments or
obligations which conflict in any way with its obligations under this Agreement;

 

Page 14 of 26

 



 

(2.f) Licensee shall adhere to the exclusive use of the Flavors for the Licensed
Products, unless otherwise instructed by Licensor or agreed by the Parties in
writing;

 

(2.g) Licensee shall only use the Frank White Marks in connection with the
Licensed Products unless otherwise authorized by Licensor in writing;

 

(2.h) Licensee shall use the appropriate ™ or ® symbol in connection with the
Frank White Marks, provided such use is authorized by Licensor in writing; and

 

(2.i) The Licensed Products shall be: (i) free of defects in materials and
workmanship for such Licensed Product’s stated shelf life (the “Warranty
Period”); (ii) of merchantable quality; (iii) fit and safe for the use(s)
normally intended; and (iv) not produced, manufactured, packaged or labeled for
the purpose of misleading the public or avoiding compliance with Applicable Law.

 

ARTICLE VI.

 

TERM AND TERMINATION

 

Section VI.1 Term. The term of this Agreement shall commence as of the Effective
Date and expire on the date that is two (2) years thereafter (the “Term”),
unless sooner terminated by either Party pursuant to Section 6.02 below.

 

Section VI.2 Termination.

 

(a) By Either Party. Subject to Section 6.02(c), either Party may terminate this
Agreement prior to expiration of the Term upon thirty (30) days’ written notice
to the other Party for:

 

(a.i) Breach of this Agreement that remains uncured for fifteen (15) days after
written notice of the breach to the other Party;

 

(a.ii) If either Party ceases operations, makes a general assignment for the
benefit of creditor or is the subject of a voluntary or involuntary bankruptcy,
insolvency or similar proceeding;

 

Page 15 of 26

 



 

(a.iii) If either Party fails to perform and provide expected/projected results
as intended under this mutual agreement.

 

 

(b) By Licensor. Licensor may immediately terminate this Agreement prior to the
expiration of the Term for:

 

(b.i) A material violation by Licensee of any Applicable Law as it relates to
the manufacturing, marketing, promotion, use or sale of the Licensed Products;

 

(b.ii) An incurable breach (as reasonably determined by Licensee in its sole

discretion);

 

(b.iii) Any misappropriation, transfer, or misuse of the Licensed IP in
violation of the terms of this Agreement, as reasonably determined by Licensee
in its sole discretion; or

 

(b.iv) Licensee’s failure to adhere to Licensor’s quality control standards.

 

(c) Other Termination. This Agreement shall automatically terminate:

 

(c.i) Automatically upon a final, non-appealable decision by a Federal, State or
Local administrative or regulatory body in which either Party operates which
would render the activities contemplated hereunder illegal, unenforceable or
otherwise commercially impracticable;

 

(c.ii) If the Parties determine that this Agreement does or reasonably could be
determined to violate any Applicable Laws applicable to the Parties, their
Affiliates, and enforcement for violation of such Applicable Laws is likely to
result in substantial civil or criminal liability or otherwise have a material
and detrimental effect on the Parties; or

 

(c.iii) In the event that the obligations of the Parties and the transactions
contemplated under this Agreement cease to be legal under Applicable Law, or if
there is risk of federal prosecution for violation of federal law, even if the
Parties are fully compliant with Applicable Law and such prosecution may result
in incarceration, criminal and civil penalties and/or forfeiture of property.

 

Section VI.3 Effects of Expiration and/or Termination. Upon termination or
expiration of this Agreement for any reason, the obligations of each Party shall
cease and all licenses granted to Licensee shall terminate, except that Licensee
shall:

 

Page 16 of 26

 

 

(a) Immediately pay Licensor any unpaid Royalties (as defined herein) and any
and all monies owned pursuant to Schedule C up to the effective date of
termination or expiration, subject to Section 6.03(c); and

 

(b) Upon request from Licensee, immediately: (i) cease all use of the Licensed
IP;

 

(ii) cease all use of the Frank White Marks; (iii) return to Licensor all
Packaging Materials, Marketing Materials and any other documentation and/or
materials, and all copies thereof, related to the Licensed IP; and (iv) all
Licensed Products then-existing in Licensee’s inventory, and any all other
products bearing the Frank White Marks. Licensor may, in addition to enforcing
its rights under Section 6.03(a) and this Section 6.03(b), enter into the
Facility to cause and/or confirm that: (x) all Licensed Products then- existing
in Licensee’s inventory have been destroyed, and any all other products bearing
the Frank White Marks, have been destroyed; and (y) Licensee has ceased all use
of the Packaging Materials, Marketing Materials, Frank White Marks and any other
proprietary information provided to Licensee by Licensor pursuant to this
Agreement, or derived therefrom. Licensee shall provide Licensor with reasonable
written notice of the date and time any destruction of Licensed Products derived
therefrom shall take place at its Facility so that a Licensor’s representative
can be present at the time of destruction.

 

Section VI.4 Sell-Off Period. Subject to the provisions of Section 6.03, upon
expiration or termination of this Agreement, Licensee may continue to sell its
inventories of finished Licensed Products in accordance with the terms of this
Agreement; provided, however, that Licensee obtains Licensor’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; and provided, further, that Licensee shall only be permitted to sell
off the Licensed Products at a discount up to a maximum of 25% off the Prices.
Without limiting the generality of the foregoing, Licensee, other than in the
course of disposing of its existing inventories of finished Licensed Products,
Licensee shall cease all display, advertising, and use of the Frank White Marks
in accordance with Section 6.03(b).

 

ARTICLE VII.

CONFIDENTIAL INFORMATION

 

Section VII.1 Confidential Information. The Parties agree that the Licensed IP
is Confidential Information. Each Party shall maintain, and use its best efforts
to cause its employees, members, agents, and independent contractors to maintain
and protect the confidentiality of all Confidential Information with the same
care and safeguards used to maintain and protect the confidentiality of its own
information of like character, but in no event less than reasonable care under
the circumstances. Notwithstanding the foregoing, each Party acknowledges that
the other Party may, in its ordinary course of business, be required to disclose
all or a portion of the Confidential Information to Recipients, as defined
above. Each disclosing Party agrees that any such disclosure shall be limited in
scope to the extent commercially practicable and shall not bestow any rights in
the Licensed IP, as applicable, to such individuals or entities, and each Party
agrees that any such disclosure, properly limited in scope and content, shall
not constitute a violation of this provision or breach of this Agreement. The
Parties acknowledge that disclosure of the Confidential Information as required
pursuant to any local, state, or federal statute, regulation, or other law, or
by order of any court of competent jurisdiction or decree of any governmental
agency (but only after the disclosing Party has provided the other Party with
reasonable written notice and opportunity to take action against any legally
required disclosure) shall not constitute a breach of this Agreement.

 

Section VII.2 Exclusions. The Parties agree that Confidential Information shall
not include information which, as proven by written records, (a) is in the
public domain without fault of the receiving Party, (b) was known to the
receiving Party prior to disclosure by the disclosing Party, (c) is
independently developed by the receiving Party, (d) is disclosed to the
receiving Party by a third party that is not subject to restrictions on such
disclosure.

 

Page 17 of 26

 

 

Section VII.3 Use of Confidential Information. Each Party agrees to use the
other Party’s Confidential Information solely in connection with the business
relationship between the Parties as described herein and not for any purpose
other than as authorized by this Agreement without the prior written consent of
an authorized representative of such Party. No other right or license, whether
expressed or implied, in the disclosing Party’s Confidential Information is
granted to the other Party hereunder. Except as expressly set forth herein, all
right, title, and interest in and to the Confidential Information will remain
solely with the disclosing Party. In addition, the receiving Party shall
promptly notify the disclosing Party of any facts known to the receiving Party
regarding any unauthorized disclosure or use of the disclosing Party’s
Confidential Information.

 

Section VII.4 Return or Destruction of Confidential Information. Upon the
expiration or termination of this Agreement for any reason or upon the other
Party’s written request, each Party shall promptly: (a) return or destroy, at
the other Party’s direction, all material embodying the Confidential Information
of the other Party in such Party’s possession, custody or control; and (b) if
requested by the other Party, deliver an affidavit certifying that such Party
has complied with the obligations set forth herein.

 

Section VII.5 Survival. This Article VII shall survive any termination or
expiration of this Agreement.

 

ARTICLE VIII.

INDEMNIFICATION

 

Section VIII.1 Indemnification of Licensor. Licensee agrees to defend, indemnify
and hold harmless Licensor and its officers, directors, employees, agents and
representatives from and against any and all third party claims, losses and
liabilities (including, without limitation, reasonable attorney’s fees and
disbursements), judgments, damages, demands, lawsuits or similar actions or
proceedings brought against or otherwise negatively impacting Licensor (each, a
“Licensor Claim”) which, directly or indirectly, relate to or arise out of (a)
Licensee’s breach of this Agreement or any of Licensee’s representations,
warranties or covenants hereunder, (b) any fraud, intentional misrepresentation,
intentional misconduct, negligence, gross negligence, or willful or unlawful act
or omission of the Licensee or its employees, officers, agents, subcontractors,
dealers or representatives; (c) any injuries or damages to purchasers, users, or
consumers of Licensed Products or arising from or related to the use of the
Licensed Products; (d) any alleged or actual failure by Licensee to comply with
Applicable Law; or (d) any false or misleading claims made by Licensee, its
employees, agents, representatives, or Affiliates in connection with the use of
Licensed IP, and/or Licensed Products.

 

Page 18 of 26

 

 

Section VIII.2 Indemnification of Licensee. Licensor agrees to defend, indemnify
and hold harmless Licensee and its officers, directors, employees, agents and
representatives from and against any and all third party claims, losses and
liabilities (including, without limitation, reasonable attorney’s fees and
disbursements), judgments, damages, demands, lawsuits or similar actions or
proceedings brought against or otherwise negatively impacting Licensee (each, a
“Licensee Claim”) which, directly or indirectly, relate to or arise out of
ssss(a) the breach of any of Licensor’s representations, warranties or covenants
hereunder; (b) any fraud, intentional misrepresentation, intentional misconduct,
negligence, gross negligence, or willful or unlawful act or omission of the
Licensor or its employees, officers, agents, subcontractors, dealers or
representatives; and (c) any claims by a third party that the Licensed IP
infringes on such third-party’s intellectual property rights.

 

Section VIII.3 Indemnification Procedures. If a Party (the “Indemnified Party”)
seeks indemnification under the terms and conditions of this Article VIII from
the other Party (the “Indemnifying Party”), the Indemnified Party shall promptly
notify the Indemnifying Party in writing of the claim for which indemnification
is sought (whether a direct claim brought by the Indemnified Party or a third
party claim brought against the Indemnified Party) upon becoming aware of a
claim. The Licensee shall promptly assume control of the defense and
investigation of such claim, with counsel reasonably acceptable to the
Indemnified Party, and the Indemnified Party shall reasonably cooperate with the
Indemnifying Party in connection therewith, in each case at the Indemnified
Party’s sole cost and expense. The Indemnified Party may participate in the
defense of such claim, with counsel of its own choosing and at its own cost and
expense. The Indemnifying Party shall not settle any such claim [on any terms or
in any manner that adversely affects the rights of any indemnified Party]
without the Indemnified Party’s prior written consent (which consent shall not
be unreasonably withheld, conditioned, or delayed). If the Indemnifying Party
fails or refuses to assume control of the defense of such claim, the Indemnified
Party has the right, but no obligation, to defend against such claim, including
settling such claim after giving notice to the Indemnifying Party, in each case
in such manner and on such terms as the Indemnified Party may deem appropriate.
Neither the Indemnified Party’s failure to perform any obligation under this
Section 8.03 nor any Indemnified Party’s act or omission in the defense or
settlement of any such claim will relieve the Indemnifying Party of its
obligations under this Section 8.03, including with respect to any losses,
except to the extent that the Indemnifying Party can demonstrate that it has
been materially prejudiced as a result thereof.

 

ARTICLE IX.

LIMITATION OF LIABILITY

 

Section IX.1 Limitation of Liability. EXCEPT IN CASES OF WILLFUL OR INTENTIONAL
ACTS, IN NO EVENT SHALL EITHER PARTY (INCLUDING EACH OF ITS AFFILIATES,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, MANAGERS, OWNERS, EMPLOYEES, CUSTOMERS
AND AGENTS) BE LIABLE TO THE OTHER FOR THE PAYMENT OF ANY CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES, OR LOST PROFITS, BUSINESS OR REVENUE, EVEN IF
THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED,
HOWEVER, THAT THIS Error: Reference source not found DOES NOT LIMIT EITHER
PARTY’S INDEMNITY AND DEFENSE OBLIGATIONS UNDER ARTICLE VIII HEREIN, INCLUDING
FOR ANY CLAIMS BY THIRD PARTIES FOR THE PAYMENT OF ANY CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES, OR LOST PROFITS, BUSINESS OR REVENUE. LICENSEE AGREES THAT
UNDER NO CIRCUMSTANCES SHALL LICENSOR’S LIABILITY UNDER THIS AGREEMENT EXCEED
THE FEES PAID BY LICENSEE TO LICENSOR UNDER THIS AGREEMENT DURING THE PERIOD OF
TIME IMMEDIATELY PRECEDING THE DATE UPON WHICH THE RELATED CLAIM AROSE.

 

Page 19 of 26

 

 

ARTICLE X.

 

QUALITY CONTROL; RECALL; RECORDS; AUDIT

 

Section X.1 Quality Control. In order to ensure that Licensor’s quality
standards are maintained, Licensor shall have the right to exercise quality
control over Licensee’s use of the Licensed IP on or in connection with the
Licensed Products to the extent reasonably necessary under Applicable Law to
maintain the validity of the Licensed IP and protect the goodwill associated
therewith. In furtherance of the foregoing:

 

(1.a) Approvals. Prior to the use of any Licensed IP which has not previously
been approved or is not substantially consistent with a previously approved use,
Licensee shall deliver to Licensor, at Licensee’s expense, a representative
sample of the finished Licensed Products bearing the Licensed IP for Licensor’s
review and approval with respect to the taste, look and feel of the Licensed
Products. Notwithstanding the foregoing, Licensee shall be solely responsible
for reviewing the finished Licensed Products for compliance with Applicable Law.
In the event that Licensor has any objection to any sample provided pursuant to
this subsection (b), Licensor shall provide written notice to Licensee of such
objection in reasonable detail to facilitate cure by Licensee. If Licensee has
not received written notice of any objection within ten (10) days following
Licensor’s inspection or receipt of the sample, as applicable, Licensor shall be
deemed to have approved such finished product, or use of the Licensed IP, as
applicable. Approval of any particular finished product, or use of any Licensed
IP, once given by Licensor, shall continue in effect with respect to use
substantially consistent therewith, without need for further approval, unless
such use, is altered in any material respect that Licensor reasonably determines
(i) exceeds the scope of Licensee’s rights under this Agreement or (ii) violates
Licensor’s quality standards, in Licensor’s sole reasonable discretion.

 

(1.b) Rejected, Damaged, or Defective Products. Licensee shall not sell, market,
distribute, or use for any purpose, or permit any third party to sell, market,
distribute, or use for any purpose, any Licensed Products bearing Frank White
Marks which fail to pass testing required under this Agreement or which are
damaged, defective or unsafe for human consumption.

 

Page 20 of 26

 

 

Section X.2 Product Withdrawal; Recall.

 

(2.a) Licensee agrees to take all reasonable steps to recall or withdraw any of
the Licensed Products from the market as a result of (i) a request, instruction
or other action of any Governmental Agency; or (ii) a determination by Licensee
for reasons associated with safety, quality or technical issues directly
affecting the Licensed Products or otherwise.

 

(2.b) Upon Licensor’s written request, Licensee shall provide to Licensor for
Licensor’s review and approval, a copy of Licensee’s withdrawal or recall
program for the or Licensed Products. Licensee has complete responsibility for
determining if a product withdrawal or recall is required.

 

(2.c) Licensee shall be responsible for all expenses and costs arising from or
related to any withdraw or recall of the Licensed Products.

 

Section X.3 Records. Licensee shall do the following:

 

(1.a) Keep accurate records in sufficient detail to reflect its operations under
this Agreement; and

 

(1.b) Retain the records for at least five years after the close of the period
to which they pertain, or as required under Applicable Laws, whichever period is
longer.

 

Section X.4 Audits.

 

(1.c) Upon the request of Licensor, with reasonable notice, Licensee shall allow
Licensor once per quarter to have access during regular business hours to
records, reports and other information directly relating to this Agreement as
may be necessary to verify Licensee’s performance under this Agreement.

 

(1.d) The auditor will be chosen by Licensor and will be given full access to
all business, accounting, financial, packaging, transportation, and purchase
records directly pertaining to this Agreement upon execution of an appropriate
confidentiality agreement specified by the Parties, and any activities of any
such auditor shall be subject to any applicable law or regulation.

 

(1.e) All such audits shall be conducted in a manner so as to minimally
interfere with Licensee’s operations. If any such audit discloses a liability
for payment of monthly Royalty of two percent (2%) or more in excess of the
Royalty Fee actually paid by Licensee for the applicable period, or if Licensee
fails to timely deliver a required report following written notice of
non-receipt of that report, in addition to paying the amount of the deficiency,
Licensee shall pay Licensor’s costs of the examination revealing the shortfall.

 

Page 21 of 26

 

 

ARTICLE XI.

INSURANCE

 

Section XI.1 Insurance. Licensee shall obtain and maintain during the Term and
for twelve (12) months after the Term, from reputable insurance companies,
general liability insurance with coverage amounts no less than $2,500,000 per
occurrence and $5,000,000 in the annual aggregate and product liability
insurance coverage with coverage amounts no less than $2,500,000 per occurrence
and $5,000,000 in the annual aggregate. Licensee shall name Licensor as an
additional insured on these insurance policies. All insurance policies required
of Licensee under this Agreement shall be primary and without right of
contribution from any similar policies which may be maintained by Licensor.

 

ARTICLE XII.

MISCELLANEOUS

 

Section XII.1 Announcements. No public announcement or press release regarding
this Agreement may be made by either Party without the prior written consent of
the other Party.

 

Section XII.2 Entire Agreement. This Agreement, including any and all exhibits
and schedules hereto, constitutes the entire understanding and agreement between
the Parties with respect to the subject matter of this Agreement and supersedes
any and all prior or contemporaneous agreements, representations and
understandings of the Parties concerning the subject matter of this Agreement

 

Section XII.3 Severability. If any provision of this Agreement shall be held to
be invalid or unenforceable for any reason: (a) such invalidity or
unenforceability shall not affect any other provision of this Agreement, (b) the
remaining terms, covenants and conditions hereof shall remain in full force and
effect and (c) any court of competent jurisdiction may so modify the
objectionable provision as to make it valid and enforceable

 

Section XII.4 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective heirs, personal
representatives, successors and assigns.

 

Section XII.5 Amendments. No amendment to or modification of this Agreement is
effective unless it is writing and signed by an authorized representative of
each Party.

 

Section XII.6 Further Assurances. Each Party hereby covenants and agrees without
the necessity of any further consideration, to execute, acknowledge and deliver
any and all such other documents and take any such other action as may be
reasonably necessary to carry out the intent and purpose of this Agreement.

 

Page 22 of 26

 

 

Section XII.7 Waiver. Any failure of a Party to insist upon strict compliance
with any term, undertaking or condition of this Agreement shall not be deemed to
be a waiver of such term, undertaking or condition unless the same is in writing
and signed and dated by the Parties.

 

Section XII.8 No Agency, Partnership or Joint Venture. Nothing in this Agreement
shall be construed as: (a) giving a Party any rights as a partner in or owner of
the business of the other Party; (b) entitling a Party to control in any manner
the conduct of the other Party’s business; (c) making a Party a joint venturer,
joint employer, principal, agent, or employee of the other Party; or (d)
creating a relationship of principal and agent. Except as expressly set forth in
this Agreement or in any of the agreements or instruments contemplated hereby,
neither Party shall have, nor shall it represent itself as having, the power to
make any contracts or commitments in the name of or binding upon the other
Party.

 

Section XII.9 No Assignment or Sublicensing. The rights granted hereunder are
personal to Licensee, and may not be assigned, transferred, sublicensed,
mortgaged or otherwise encumbered by Licensee or by operation of law without
prior written consent of Licensor, which consent may be withheld in Licensor’s
sole and absolute discretion. Except as consented to in writing by Licensor in
each such instance, any purported sublicense or assignment by Licensee of any
rights granted herein is void ab initio and constitutes a material breach of
this Agreement and entitles Licensor to terminate this Agreement and/or any
other remedies provided herein or at law. Licensor may assign its rights and
obligations under this Agreement to any person or entity.

 

Section XII.10 Notice. All notices and other communications provided herein
shall be in writing and effective upon the earliest of: (a) delivery to the
recipient by messenger or overnight carrier service; or (b) three (3) business
days after deposit in a sealed envelope in the United States mail, postage
prepaid by registered or certified mail, return receipt requested, addressed to
the recipient as set forth below. If the date on which any notice to be given
hereunder falls on a Saturday, Sunday or legal holiday, then such date shall
automatically be extended to the next business day immediately following such
Saturday, Sunday or legal holiday. The addresses may be changed by written
notice in accordance with this Section. Notices and change of address shall be
sent to the parties at the following address, unless otherwise notified in
writing.

 

If to Licensor:   If to Licensee:       Tauriga Sciences, Inc.   Think Big, LLC
555 Madison Ave., 5th Floor   1920 Hillhurst Ave., #120 New York, NY 10022   Los
Angeles, CA 90027 Email: sshaw@tauriga.com   Email: willie@thebigthinkers.com
Attn: Seth Shaw   Attn: Willie Mack       With a copy (which will not constitute
notice) to:   With a copy (which will not constitute notice) to:     Greenberg
Glusker LLP     2049 Century Park East, Suite 2600     Los Angeles, CA 90067    
Attn: Andrew M. Apfelberg     Email: aapfelberg@greenbergglusker.com     Attn:
Andrew Apfelberg     Email: willie@thebigthinkers.com     Attn: Willie Mack

 

Page 23 of 26

 

 

Section XII.11 Dispute Resolution.

 

(11.a) Arbitration. In the event that any disagreement, dispute or claim arises
among the Parties hereto with respect to the enforcement or interpretation of
this Agreement or any specific terms and provisions hereof or with respect to
whether an alleged breach or default hereof has or has not occurred
(collectively, a “Dispute”), such Dispute shall be settled through binding
arbitration (the “Arbitration”) under the Comprehensive Arbitration Rules and
Procedures (the “Rules”) of Judicial Arbitration and Mediation Services, Inc.
(“JAMS”). A single disinterested third-party arbitrator shall be selected by
JAMS in accordance with its then current Rules. The Arbitration shall be
initiated by a Party by delivering written notice of intent to arbitrate to the
other Parties in accordance with Section 12.11. Within thirty (30) days after
delivery of such notice, unless the Parties mutually agree otherwise, the
Arbitration shall be initiated and administered by and in accordance with the
then current Rules of JAMS. The Arbitration shall be held in Los Angeles County,
unless the parties mutually agree to have such proceeding in some other locale;
the exact time and location shall be decided by the arbitrator(s) selected in
accordance with the then current Rules of JAMS. The arbitrator shall apply
California substantive law, or federal substantive law where state law is
preempted The arbitrator selected shall have the power to enforce the rights,
remedies, duties, liabilities and obligations of discovery by the imposition of
the same terms, conditions and penalties as can be imposed in like circumstances
in a civil action by a court of competent jurisdiction of the State of
California The arbitrator shall have the power to grant all legal and equitable
remedies provided by California law and award compensatory damages provided by
California law, except that punitive damages shall not be awarded. The
arbitrator shall prepare in writing and provide to the parties an award
including factual findings and the legal reasons on which the award is based.
The arbitration award may be enforced through an action thereon brought in the
Superior Court for the State of California in Los Angeles County.

 

(11.b) Attorney’s Fees and Costs. The prevailing Party in any Arbitration
hereunder shall be awarded reasonable attorneys’ fees, expert and non-expert
witness costs and any other expenses incurred directly or indirectly with said
Arbitration, including without limitation the fees and expenses of the
arbitrator(s). Any Party shall have the right to recover all reasonable
attorney’s fees and costs incurred to enforce any judgment and/or collect any
monies due pursuant to this Agreement, in addition to any other relief or
damages to which such Party may be entitled.

 

Section XII.12 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of California without giving effect to
any choice or conflict of law provision or rule, whether of the state of
California or any other jurisdiction.

 

Section XII.13 Equitable Relief. Licensee acknowledges that a breach by Licensee
of Article II, Article II, Article VII or Article X of this Agreement may cause
Licensor irreparable harm, for which an award of damages would not be adequate
compensation and agrees that, in the event of such a breach or threatened
breach, Licensor will be entitled to equitable relief, including in the form of
a restraining order, orders for preliminary or permanent injunction, specific
performance, and any other relief that may be available from any court, and
Licensee hereby waives any requirement for the securing or posting of any bond
or the showing of actual monetary damages in connection with such relief. These
remedies will not be deemed to be exclusive but are be in addition to all other
remedies available under this Agreement at law or in equity, subject to any
express exclusions or limitations in this Agreement to the contrary.

 

Page 24 of 26

 

 

Section XII.14 Cumulative Remedies. All rights and remedies provided in this
Agreement are cumulative and not exclusive, and the exercise by either Party of
any right or remedy does not preclude the exercise of any other rights or
remedies that may now or subsequently be available at law, in equity, by
statute, in any other agreement between the Parties or otherwise.

 

Section XII.15 Headings. Headings of articles, sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

Section XII.16 Force Majeure. No Party shall be considered in default or be
liable to the other Party for any delay in performance or non-performance caused
by circumstances beyond the reasonable control of such Party, including but not
limited to acts of god, explosion, fire, flood, severe drought, civil unrest,
war, whether or not declared, accident, labor strike or labor disturbances,
terrorist activities, inability to procure supplies from third party vendors,
sabotage, orders or decrees of any court, or actions of any government
authority.

 

Section XII.17 Rules of Construction. The Parties have had the opportunity to
retain independent legal and financial counsel with respect to the negotiation
of this Agreement. They have independently, separately, and freely negotiated
each and every provision of this Agreement as if all Parties drafted it, and
therefore, waive any statutory or common-law presumption that would serve to
have this document construed in favor of, or against, any Party.

 

Section XII.18 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one instrument. A
facsimile or other electronic copy of a signature on this Agreement shall be
acceptable as and deemed to be an original signature.

 

Section XII.19 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections, Schedules and Exhibit refer to the Sections of an Schedules and
Exhibits attached to this Agreement; (y) to an agreement, instrument, or other
document means such agreement, instrument, or other document as amended,
supplemented, and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes and successor legislation thereto and any regulations
promulgated thereunder. Any Schedules and Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

Section XII.20 Independent Contractor. The relationship between he Parties is
that of independent contractors. Nothing contained in this Agreement, nor any
action taken by any Party to this Agreement, shall be deemed to constitute a
Party (including any employees, agents or representatives of such Party)
becoming an employee or legal representative of the other Party. A Party shall
not be responsible for payment of worker’s compensation, disability benefits,
unemployment insurance or for withholding income taxes and social security for
any personnel or employees of the other Party.

 

Section XII.21 Attorneys’ Fees. In the event that any claim, suit, action, or
proceeding is instated or commenced by either Party hereto against the other
Party arising out of or related to this Agreement, the prevailing Party shall be
entitled to recover its reasonable attorneys’ fees and court costs from the
non-prevailing Party.

 

Section XII.22 Survival. Expiration or termination of this Agreement for
whatever reason shall not operate to affect any provisions that expressly or by
implication survive termination.

 

[Signatures on following page]

 

Page 25 of 26

 

 

IN WITNESS WHEREOF the undersigned have executed this Agreement, effective as of
the date first written above.

 

LICENSEE:     LICENSOR:             TAURIGA SCIENCES, INC.     THINK BIG, LLC  
          By: Tauriga Sciences Inc   By: Name:   Name: Willie Mack

Title:



    Title: President

 

  Board of Directors September 24, 2020  





 

Page 26 of 26

 

 

SCHEDULE A

 

Licensed IP

 

A. Frank White Marks

 

 

 

 

SCHEDULE B

 

Licensed Products

 

A. Licensed Products

 

  ● Chewing Gum (“Tauri-Gum”)   ● Gummies (“Tauri-Gummies”)   ● Rainbow Deluxe
Sampler Pack (“Rainbow Pack”)   ● Frank White / Taui Gum 3 flavor

 

B. Flavors -

 

C. Colors

 

 

 

 

SCHEDULE C

 

Royalties

 

1. Royalty. In consideration of the rights and licenses granted by Licensor to
Licensee hereunder, and subject to the terms and conditions of this Agreement,
Licensee agrees to pay a monthly Royalty to Licensor as follows:

 

  a. Year 1 of the Term: 12% of Net Sales         b. Year 2 of the Term: 13% of
Net Sales



 

2. Payments. All payments shall be payable in U.S. Dollars. When conversion of
payments from any currency other than U.S. Dollars is required, such conversion
shall be at an exchange rate equal to the weighted average of the rates of
exchange for the currency of the country from which such payments are payable as
published by The Wall Street Journal, Eastern U.S. Edition at the time that the
applicable payment was due. All payments owed under this Agreement shall be made
by wire transfer in immediately available funds to a bank and account set out
below unless otherwise specified in writing by Frank White:

 

Recipient Bank:

Routing #:

Recipient account #:

Recipient name: Think BIG, LLC

Recipient address: 1920 Hillhurst Ave, #120, LA, CA 90027

 

3. Taxes. Any withholding or other taxes that Licensee is required by Applicable
Law to withhold or pay on behalf of Licensor, with respect to any Royalty
payments to Licensor, shall be deducted from such payments and paid to the
appropriate tax authority contemporaneously with the remittance to Licensor;
provided, however, that Licensor shall furnish Licensee with proper evidence of
the taxes so paid. Licensee shall cooperate with Licensor and furnish Licensor
with appropriate documents to secure application of the favorable rate of
withholding tax under Applicable Law (or exemption from such withholding tax
payments, as applicable).

 

 

 

 

SCHEDULE D

 

Authorized Channels

 

● Licensee’s current E-commerce site (http://tauriga.com/) ● Licensor’s current
E-commerce site (https://www.comethinkbig.com/) ● Amazon ● Alibaba ● Whole Foods
● Erewhon ● Walmart ● NACS ● CVS ● AHOLD USA ● Licensed dispensaries ● Licensed
delivery services

 

 

 

 

SCHEDULE E

 

Licensor Services

 

1. Licensor Services. Subject to the terms and conditions set forth in this
Agreement, Licensor agrees to provide the following services during the Term in
connection with the Licensed Products:

 

  a. Coordinate with Licensee and provide creative direction and approval on all
Licensed Products, Packaging Materials, Marketing Materials.         b. Develop
and execute an agreed creative campaign for the Licensed Products, including the
launch of the Rainbow Pack.         c. Post a minimum of [_one___(_1_)] posts on
Licensor’s social media accounts during each week of the Term as follows: (i)
[one___(_1_)] Instagram static In-Feed (aka “grid”) post on Licensor’s Instagram
account (the “Instagram In-Feed Post”), (ii) [_one___(_1)] Instagram story post
(which story shall include no less than two (2) frames) (the “Instagram Story
Post” and together with the Instagram Grid Post, the “Social Media Posts”).
During the Term, Licensee shall have the right to repost any and all of the
Social Media Posts on its owned and operated social media accounts.         d.
Use good faith efforts to make available to Licensee any of its rights to select
sound recordings, musical content, or such other music-related materials and
assets that are owned and/or controlled by Licensor or its Affiliates (the
“Music Rights”), including the upcoming Ready to Dance LP. Notwithstanding
anything herein to the contrary, the Parties acknowledge and agree that the
Music Rights are not licensed hereunder. Any charges, fees or royalties payable
for the Music Rights or any other rights not covered by this Agreement shall be
additional to the Royalties and Marketing Fees and covered by separate
agreement.

 

 

2. Marketing Fee. In consideration of the Marketing and Promotional Services
performed by Licensor hereunder, and subject to the terms and conditions of this
Agreement, Licensee agrees to pay a quarterly Marketing Fee to Licensor in the
amount of Fifteen Thousand Dollars ($15,000.00) for a period of twelve (12)
months. For purposes of clarity, the aggregate Marketing Fees to be paid to
Licensor under this Agreement will total Sixty Thousand Dollars ($60,000.00) and
will be payable in full to Licensor within twelve (12) months of the Effective
Date.     3. Payments. All payments shall be payable in U.S. Dollars. When
conversion of payments from any currency other than U.S. Dollars is required,
such conversion shall be at an exchange rate equal to the weighted average of
the rates of exchange for the currency of the country from which such payments
are payable as published by The Wall Street Journal, Eastern U.S. Edition at the
time that the applicable payment was due. All payments owed under this Agreement
shall be made by wire transfer in immediately available funds to a bank and
account set out below unless otherwise specified in writing by Frank White:

 

Recipient Bank:

Routing #:

Recipient account #:

Recipient name: Think BIG, LLC

Recipient address: 1920 Hillhurst Ave, #120, LA, CA 90027

 

4. Taxes. Any withholding or other taxes that Licensee is required by Applicable
Law to withhold or pay on behalf of Licensor, with respect to any Marketing Fee
payments to Licensor, shall be deducted from such payments and paid to the
appropriate tax authority contemporaneously with the remittance to Licensor;
provided, however, that Licensor shall furnish Licensee with proper evidence of
the taxes so paid. Licensee shall cooperate with Licensor and furnish Licensor
with appropriate documents to secure application of the most favorable rate of
withholding tax under Applicable Law (or exemption from such withholding tax
payments, as applicable).

 

 

 